Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action responsive to applicant’s initial filing of 1/25/2019. Claims 1-6 are pending and rejected.  

Priority
	Applicant’s claim to application JP2018-26056 filed 2/16/2018 in the Japan is acknowledged.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yoshihiko (JP2015-179723) -with cites presented in the machine translation- which teaches::

a distinguisher configured to distinguish (i) a target solenoid to operate from (ii) a non-target solenoid when a pre-change gear position of the transmission mechanism for a shifting operation is being changed or is going to be changed to a post-change gear position, (#54 gear determination  with #55 solenoid judging - ¶ 48; ¶10-selects solenoid and controls current
 and the gear change processing judgment judges carrying out transmission control using  #54 gear determination  with #55 solenoid judging; Abstract- current proportional to duty cycle 
; cl1 ; ¶38 – changing duty cycle to zero valve );

wherein the current controller is further configured to perform the current control of the non-target solenoid with a current control method having a lighter processing load than a current control method for the current control of the target solenoid (Abstract- current proportional to duty cycle ; cl1 ; ¶38 – changing duty cycle to zero closes  valve; this reads on a normally closed 

(re: cl 2) wherein the current controller is further configured to perform the current control for the target solenoid and the non-target solenoid from among a dither-chopper control method (¶4- feedback control loop).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (JP2015-179723) in view of Suzuki et al. (US2014254058) wherein Yoshihiko teaches what was previously discussed and further teaches: 
(re; cl 3) wherein while the distinguisher distinguishes the target solenoid from the non-target solenoid, the distinguisher is further configured to shift post-change gear positions to one or more shift-candidate gear positions (#54 gear determination with #55 solenoid judging - ¶ 48; p10-selects solenoid and controls current; ¶48- And the gear change processing judgment #54 judges carrying out transmission control using  gear determination  with #55 solenoid judging part, wherein ¶49 switches between gear speeds; Abstract- current proportional to duty cycle; cl1 ; ¶38 – changing duty cycle to zero valve).

Suzuki et al. teaches what Yoshihiko lacks: 
further comprising: an input section configured to input an operation state and an in-vehicle state  (¶39-“basic setting portion 21 calculates a required oil pressure value based on an operation state of the vehicle detected by various sensors, and sets a basic current value Ib corresponding to the required oil pressure value.”; #80; ¶ 29-optimizes controlling of on-off of solenoids based on gear selector input and vehicle state condition sensors);
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶39-“basic setting portion 21 calculates a required oil pressure value based on an operation state of the vehicle detected by various sensors, and sets a basic current value Ib corresponding to the required oil pressure value.”, #80; ¶29-optimizes controlling of on-off of solenoids based on gear selector input and vehicle state condition sensors);
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶16- shift position sensor #50).
	It would have been obvious at the effective time of the invention for Yoshihiko to control the transmission based on the operational state of the vehicle to optimize the correct selection of gear and solenoid to move the transmission into the correct gear ratio premised upon the operation state and vehicle state to optimize gear selection premised upon the current vehicle parameters and logical next state conditions as taught by Suzuki et al..  It would have been obvious at the effective time of the invention for Yoshihiko  to have a distinguisher to select the target solenoid to move the transmission into the correct gear ratio premised upon the operation 

Yoshihiko teaches:
(re: cl 4) further comprising: a range information acquirer for acquiring range information from a range detector that detects a current range of a shift lever; and a D range shift line input section for inputting a D range shift line (¶34-range sensor for Park/Neutral /Drive/Reverse)
wherein when the range information acquirer has acquired a D range as the range information after detection by the range detector, the distinguisher is further configured to sift the shift-candidate gear positions based on a current pre-change gear position, an input of the D range shift line, a current accelerator opening degree or a current throttle opening degree, and a current vehicle speed. (¶33- vehicle speed, accelerator ; ¶34- accelerator opening accelerator; 36- shifts transmission from input data;  ¶23-24-shifts transmission from selections).

	Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (JP2015-179723)in view of Bates et al.  (US5592851) wherein teaches what was previously discussed and further teaches: 
Bates et al. teaches what Yoshihiko lacks of: 
(re: cl 5) further comprising: a range information acquirer for acquiring range information from a range detector that detects a current range of a shift lever and an M mode shift line input section for inputting an M mode shift line, wherein when the range information acquirer has acquired an M mode as the range information after detection by the range detector, the distinguisher is further configured to sift the shift-candidate gear positions based on a current pre-change gear 
	It would have been obvious at the effective time of the invention for Yoshihiko  to for Yoshihiko to acquire range information from the shifter to determine what direction and general speed the driver wishes to proceed as taught by Bates et al..
	It would have been obvious at the effective time of the invention for Yoshihiko  to have a manual mode to give the driver greater optimization in anticipation of future speed, acceleration, and deceleration changes as taught by Bates et al..

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiko (JP2015-179723)in further view of Tsuttsui et al. (US 5513104) in view of Suzuki et al.  (US2014254058) wherein Yoshihiko teaches what was previously discussed and further teaches: 
Tsuttsui et al. teaches what Yoshihiko lacks of: 
(re: cl 6) wherein the distinguisher is further configured to distinguish the target solenoid to operate from the non-target solenoid based on a driving state and a driven state in a slip-engagement situation of components between an engine system and the transmission mechanism (c14L13-34-“The duty factor of the solenoid valves corresponds to the degree of engagement of the associated friction elements (the brakes and the clutches). Thus, if the duty factor of the L&R solenoid valve 400A is controlled to an intermediate level D.sub.1 between zero and 100 percent, the low and reverse brake 44 is partially engaged with a certain amount of slip. Similarly, the 2-4 
	It would have been obvious at the effective time of the invention for Yoshihiko  to for Yoshihiko to configured to distinguish the target solenoid to operate from the non-target solenoid in a slip-engagement situation to minimize shock with the partially engaged controlled slip as taught by Tsuttsui et al..
Suzuki et al. teaches what Yoshihiko lacks of: distinguisher is configured to distinguish the target solenoid to operate from the non-target solenoid based on a driving state and a driven state
(¶39-“basic setting portion 21 calculates a required oil pressure value based on an operation state of the vehicle detected by various sensors, and sets a basic current value Ib corresponding to the required oil pressure value.”; #80; ¶29-optimizes controlling of on-off of solenoids based on gear selector input and vehicle state condition sensors );
wherein the pre-Change gear position is going to be changed based on the operation state and the in-vehicle state that are input to the input section (¶16- shift position sensor #50).
	It would have been obvious at the effective time of the invention for Yoshihiko to control the transmission based on the operational state of the vehicle to optimize the correct selection of gear and solenoid to move the transmission into the correct gear ratio premised upon the operation state and vehicle state to optimize gear selection premised upon the current vehicle parameters and logical next state conditions as taught by Suzuki et al.. 
.. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-
6937. The examiner can normally be reached on Mon, Tues, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.